Title: Introductory Note: To Francisco de Miranda, [23 November 1784]
From: 
To: 


According to his biographer (Robertson, The Life of MirandaWilliam S. Robertson, The Life of Miranda (Chapel Hill, 1929)., I, 43), Miranda, while in New York City in 1784, devised a plan for the liberation of Venezuela which he revealed to Henry Knox and Hamilton. In the Miranda papers there are four lists of names, three of which are in the writing of Hamilton, and one of which is in an unidentified handwriting but which is designated, presumably in Miranda’s writing, “Note of Mr. hamilton.” To facilitate references to them, the lists have been designated in the order in which they appear in the Miranda papers by the numerals I, II, III, IV.
It is not possible to state definitely the purpose of these lists. According to a memoir which he wrote in 1792, Miranda recalled that “In the year 1784, in the city of New York, I formed a project for the liberty and independence of the entire Spanish-American Continent with the cooperation of England. That nation was naturally much interested in the design, for Spain had furnished a precedent by forcing her to acknowledge the independence of her colonies in America” (Robertson, The Life of MirandaWilliam S. Robertson, The Life of Miranda (Chapel Hill, 1929)., I, 43–44). Miranda later wrote, in a letter to Hamilton dated November 4, 1792, of “those grand & beneficial projects we had in Contemplation … in our Conversation at New Yorck.” Hamilton did not explain his relationship to Miranda until fourteen years later when he wrote on a letter which Miranda had written to him on February 7, 1798, the following comment. “Several years ago this man was in America much heated with the project of liberating S Am from the Spanish Domination. I had frequent conversation with him on the subject and I presume expressed ideas favorable to the object and perhaps gave an opinion that it was one to which the UStates would look with interest.”
As printed in the Archivo del General Miranda. Negociaciones, 1770–1810, XV (Caracas, 1938), 72-77, the “Lista de Oficiales” is followed by a document entitled “Of the supposed expences of raising clothing and arming, five thousand men, fully officered, and divided into proportions, of Infantry Cavalry, and Artillery.” At the end of the document is written “Boston 23d. November 1784.” The juxtaposition of the two documents and the fact that the “Lista de Oficiales” is prefaced by the statement that it was a “Nota de Mr. Hamilton” suggests that Hamilton was the author of both. “The supposed expences of raising clothing and arming, five thousand men” is not, however, in the writing of Hamilton. That it was written at Boston, and the handwriting, suggest that Henry Knox was the author.
The date given these lists is based on the date of the document “Of the supposed expences” described in the preceding paragraph.
